IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,626


RONALD JURON BREWER, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL
FROM JEFFERSON  COUNTY



Holcomb, J., delivered the opinion for a unanimous Court.


OPINION


	This is a DNA (1) testing case.  In September 1991, a Jefferson County jury found appellant, Ronald
Juron Brewer, guilty of capital murder.  Pursuant to the jury's answers to the special punishment issues, the
trial court sentenced appellant to imprisonment for life.  In August 1992, the Ninth Court of Appeals
affirmed the judgment of the trial court.  Brewer v. State, No. 09-91-00223-CR (Tex.App.-Beaumont,
August 12, 2002) (unpublished).  In January 1993, we denied appellant's petition for discretionary review. 

	In November 2002, appellant filed a motion in the trial court for post-conviction DNA testing,
pursuant to Chapter 64 of the Texas Code of Criminal Procedure.  In March 2003, the trial court heard
appellant's DNA motion and denied it.  Appellant then timely appealed to this Court, arguing that the trial
court erred because "[t]esting of the biological samples [in the State's possession] would likely have cast
doubt upon the likelihood of [his] conviction."
	After reviewing the record and the briefs of the parties, we conclude that we have no jurisdiction
over this appeal.  See Sisk v. State, No. 74,699 (Tex.Crim.App.-April 7, 2004) (in a DNA testing case
in which the defendant was convicted of capital murder and sentenced to imprisonment for life, appeal is
to the court of appeals).  Accordingly, we order that this appeal be transferred to the Ninth Court of
Appeals.

DELIVERED MAY 5, 2004
DO NOT PUBLISH 
1.   DNA (deoxyribonucleic acid) is a type of organic molecule, in the shape of a double helix,
found in the nuclei of all living cells.  See E. D. Hirsch, et al., The New Dictionary of Cultural
Literacy 530 (3rd ed. 2002).